NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 8/10/2022, in final office action mailed 6/14/2022.	
Claims 36-44 and 50-56 are pending. Claims 45-49 have been canceled.
Claims 39, 40, and 56 are rejoined herein.
Claims 36-44 and 50-56 are allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 39, 40, and 56 are rejoined herein.
Because all the species has been rejoined for prosecution, the restriction requirement between species as set forth in the Office action mailed on 8/5/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Information Disclosure Statement
The IDS filed 4/8/2022 has been reviewed and under. NPLs 10, 11, and 15 have been amended to recite the full citations of the references.

Claim Objections- withdrawn
the objection of claims 37-38, 41-44, and 50-55 is withdrawn in view of the amendment filed 8/10/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 36-38, 41-44, and 50-55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 8/10/2022.
The rejection of claim 44 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment filed 8/10/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Weiland on 8/18/2022.
The claims have been amended as follows: 

40. (Currently amended) The PD-L1 binding compound of claim 39, wherein the recombinant Ad is a conditionally-replicating Adenovirus (CRAd) wherein the N-terminal portion of the E1A polypeptide comprises the [[an]] amino acid sequence set forth in SEQ ID NO:32, SEQ ID NO:33 or SEQ ID NO:34.

Claims 36-39, 41-44, and 50-56 are allowed as set forth in the amendment filed 8/10/2022. 

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a multivalent programmed death ligand 1 (PD-L1) binding compound comprising, a recombinant Adenovirus (Ad) comprising capsid hexon polypeptides of an Adenovirus strain Ad6 and at least one capsid hexon hypervariable region (HVR) polypeptide from Adenovirus strain Ad57,wherein the recombinant Ad comprises a plurality of amino acid chains on the surface of the recombinant Ad, wherein each amino acid chain comprises at least one programmed cell death protein 1 (PD-1) polypeptide is free of the prior art.
The closest prior art to the instant claims is Sasikumar et al. (U.S. 2011/0318373- previously cited).
Sasikumar et al.  teach peptide fragments of the PD-1 ectodomain and their use in blocking PD-1/PD-L1 interactions. Sasikumar et al. teach reducing in cell growth of several cancer cell lines: B16F10 cells (melanoma cell line), 4T1 cells (breast cancer cell line), and RENCA cells (renal carcinoma cell line) (Ex. 22-25).  
However, the reference does not teach or suggest expression of PD-L1 on recombinant adenoviruses capsids, much less capsids comprising an Ad6 capsid hexon, and AD57 HVR polypeptides.
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 36-44 and 50-56 are allowed.  
Claims 36-39, 41-44, and 50-56 are allowed as set forth in the amendment filed 8/10/2022.  Claim 40 is allowed as set forth in the examiner’s amendment herein.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654